Citation Nr: 1823481	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972, to include service during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's left ear hearing loss disability had its onset in service.

2. The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that VA has specific duties to notify and assist the Veteran in developing information and evidence necessary to substantiate a claim.  However, inasmuch as this decision grants the benefit sought on appeal, any notice error or duty to assist failure as to this claim is harmless. 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a)).  Specifically, hearing loss and tinnitus are chronic diseases for these purposes.  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases. See 38 U.S.C. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that if there is evidence of noise exposure in service and evidence of audiometric testing at service separation which reflects an upward shift in tested thresholds compared to service entrance, the fact that hearing loss which meets the requirements of 38 C.F.R. § 3.385 is not required.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Instead, service connection is possible so long as there is evidence that the Veteran has developed hearing loss to the level of 38 C.F.R. § 3.385 since service and there is a medically sound basis to connect this hearing loss to the threshold shift in service.  

Facts and Analysis

The Veteran seeks service connection for hearing loss in his left ear and for tinnitus, both of which he asserts had their onset in service due to noise exposure, particularly as a result of an incident with a burst pipe in the boiler room.

The Veteran's service entrance examination showed audiometric readings in his left ear, in decibels, as 0, 0, 5, 5, and 15 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At service separation four years later, those readings were 15, 15, 15, 20, and 25 respectively.  These readings represent a threshold shift, or change in the decibels at each pure tone threshold level on audiometric testing.

At the VA examination in June 2011, the Veteran was shown to have bilateral hearing loss meeting the criteria under 38 C.F.R. § 3.385.  He also reported tinnitus.  Subsequently, service connection was granted for right ear hearing loss based on the audiometric testing at service separation showing hearing loss in the right ear that satisfied 38 C.F.R. § 3.385.  The VA examiner offered the opinion that left ear hearing loss and tinnitus were not shown to be related to service.

In his Notice of Disagreement, his VA Form 9 Formal Appeal, and in testimony at the Board hearing, the Veteran stated that his tinnitus and diminished hearing in his left ear had begun in service with the incident in the boiler room.

After considering all of the evidence of record, to include that discussed above, the Board finds that the Veteran's left ear hearing loss and tinnitus are shown to have had their onset during service.  The Veteran had a demonstrated threshold shift in the left ear at service separation.  The VA examination opinion had offered the opinion that the right ear hearing loss was demonstrated to have begun in service.  Based on the evidence and the Veteran's statements, the source of the Veteran's right ear hearing loss in service was also the source of his left ear hearing loss and his tinnitus.  For these reasons, service connection for both claimed disabilities is granted.  In so finding, the Board notes that as a chronic disease, hearing loss and tinnitus may be service-connected solely based on evidence of continuity of symptomatology.  Thus, the negative opinion here is not a bar to the benefits sought.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


